Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2020 has been entered.
Status of Claims
	Claims 3, 6-43 and 46-48 were cancelled. Claims 1, 2, 4, 5, 44, 45 and 50-52 are currently amended.  Claim 49 was previously presented.  Claims 1, 2, 4, 5, 44, 45 and 48-52 are pending.  Claims 1, 2, 4, 5, 45, 50 and 51 are fully considered.  The examined claims are directed to a process.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 05/29/2020) 35 USC §112, 35 USC §102 and 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.
Election/Restrictions
Newly submitted claim 44 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claims were restricted based on a posteriori Unity of Invention principles (MPEP § 1850) in a January 10, 2019 OA.  Thereafter claims 7-43 were cancelled leaving only one independent claim.  Applicant introduced independent claim 44 in a September 12, 2019 amendment.  While some of the claim 44 manipulative steps could potentially depend on the elected claim, a stand-alone independent claim and its dependents could veer in different directions and frustrate Unity of Invention principles.  Although Examiner did not previously restrict independent claim 44, it appears that a restriction by original presentation is appropriate at this juncture.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44, 49 and 52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
In their reply dated July 16, 2020, Applicant amended the claims to address one or more objections, rejections, statements, claim interpretations of a prior OA and/or to potentially advance prosecution.
Applicant also presents arguments concerning the merits of the claims and the propriety of Examiner’s prior rejections.  Examiner addresses these arguments in the patentability analysis and a separate section below.

Information Disclosure Statement
The Examiner has considered the information disclosure statements (IDS) submitted on 07/16/2020 & 01/14/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Objections
Claim 2 is objected to because of the following informalities:  The language ‘suspending the gas transfer membranes to one or more floats’ could be a bit awkward.  Should ‘to’ be replaced with an alternate preposition such as ‘on’?  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 state that the gas is supplied to the gas transfer membranes generally continuously or periodically at a pressure that exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membrane. . .thereby either ‘producing a generally constant flow of bubbles from the aerator’ or ‘producing a periodic flow of bubbles from the aerator.’  The connection between supplying gas to the gas transfer membranes and producing a flow of bubbles from the aerator that is below the membrane is unclear.  If this is related to the parallel flow recitation in claim 1, this is not made clear. 
Claim 45 has a similar issue since gas is supplied to the membrane but bubbles are produced from the aerator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Oil-field wastewater treatment by hybrid membrane-aerated biofilm reactor (MABR) system, Chem E J., (12-2014)) in view of Cote et al. (US20050054087) and Hussain et al. (US20040229343) (latter two references are of record).
Regarding claims 1, 4, 5 and 45, Li et al. (Li) discloses a process comprising steps of, 
immersing an assembly of gas transfer membranes in a liquid (Abstract, Fig. 1); and
supplying a gas to the liquid through the gas transfer membranes at a pressure that at least periodically exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes (p. 296, sections 2.1 and 3.1, where air or aeration pressure and feed flow rate are adjusted and tested at different depths to determine the optimal operation conditions, implying that during comprehensive experimentation and investigation, one would expect that the gas will sometimes be supplied to the lumens at a pressure that at least periodically exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes; also, it is possible to arrange the air source to enter from the same level as the bottom of the 
Cote et al. (Cote) discloses a membrane module apparatus to transfer a gas to or from a liquid has a sheet having at least one gas transfer surface. The gas transfer surface is in flow communication with a header through a gas channel (Abstract; Figs. 1, 10, 16).  Cote also teaches the use of bubbles to remove excess biofilm ([0053]).  
In Fig. 16, the upper active edge of the sheet extends above the water surface in the tank 12 and is open to the atmosphere or the air pressure in the interior cavity of the sheet 30 may be made greater than the water pressure, to prevent water from entering the membrane module ([0062] – [0066]).  Thus, it is shown or suggested that some back pressure is achieved by controlling gas pressure which prevents water from entering the membrane module, or it would have been obvious to use gas pressure to control water incursion or to optimize the treatment at various membrane depths.
 Therefore, Li and Cote combined discloses or suggests the claimed invention, except
supplying the gas to an aerator below the gas transfer membranes in parallel with supplying the gas to the gas transfer membranes.
Examiner interprets this feature broadly, as either supplying gas to each of the internal membrane lumens and to below the assembly of membranes, from the same gas source, or supplying gas to each of these areas in parallel, or essentially at the same time, even if the gas is supplied from different gas sources. 
Of course, it is well known to those skilled in the art that one can traditionally supply a gas below a membrane module, via an aerator, as a source of agitation or to flush the membrane with ascending bubbles, and to supply oxygen to extant microorganisms.

In Hussain, Fig. 17, the tank 112 is generally open to the atmosphere and contains liquid at generally ambient pressure.  One or more aerators 134 are provided below the membrane modules 40 and connected to a scouring air blower 136 through an aeration valve 138 ([0102]).  One may use a scouring air blower to provide bubbles that rise through the membrane module and physically remove some biofilm ([0102]).  The aerators 134 are also attached to a gas supply 140 through a gas supply valve 142 ([0102]).  Additionally, each module 40 has a gas inlet header 116 fed with air, or another oxygen containing gas, through a blower 118 ([0100]).  Gas passes from the inlet header 116 to the inside (or lumens 14) of one or more fibers 10.  The walls of the fibers 10 serve as gas transfer membranes 120 ([0100]).  Hussain notes that air scouring can be provided, at the same time as oxygen is supplied to the lumens, to enhance biofilm removal ([0123]).
Therefore, at the time of the effective filing of the claimed invention, it would have been obvious to an ordinarily skilled artisan to employ an aerator configured as claimed, and to use with a suitable and optimally controlled air or oxygen pressure in the immersed assembly of gas transfer membranes, depending on the configuration of the membrane module and the nature of the underlying liquid, to improve or optimize the energy consumption and treatment efficiency (Li, Introduction), biofilm control (Hussain, [0136]), and the overall treatment effectiveness. 

It would also have been be obvious to one of ordinary skill to experiment with alternate options for supplying the gas, as suggested in Li, and to supply the gas at either a constant or a varying pressure, and to supply it either periodically or continuously, in view of the desired bubble production and biofilm removal, and to coordinate the gas supply pressure for both gas flow through the membrane lumens and flow below the membrane, particularly given the limited choices for gas pressure variation.
Additional Disclosures Included: Claim 4: The gas is supplied to the gas transfer membranes generally continuously at a pressure that exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes by a generally constant amount thereby producing a generally constant flow of bubbles from the aerator (claim 1 analysis, where periodic or continuous are only two choices and it would be obvious to ma non-continuous operation continuous and vice-versa, as a matter of convenience and engineering choice); Claim 5: The gas is supplied to the gas transfer membranes periodically at a pressure that exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes thereby producing a periodic flow of bubbles from the aerator (claims 1 and 4 analyses) and Claim 45: The gas is supplied to the gas transfer membranes generally continuously at a pressure that exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer .

Claims 2, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Oil-field wastewater treatment by hybrid membrane-aerated biofilm reactor (MABR) system, Chem E J., (12-2014)) in view of Cote et al. (US20050054087) and Hussain et al. (US20040229343), as applied to claim 1 above, in view of Wu et al. (CN104030455A) (of record).
Regarding claims 2, 50 and 51, Hussain discloses or suggests the process of claim 1, except comprising suspending the gas transfer membranes to one or more floats.
Li does not state how the membranes are submerged, but use of a float is one known method.  For example, Wu et al. (Wu) discloses an ecological floating island with a biofilm reaction function and a water treatment method. The ecological floating island with the biofilm reaction function comprises a floating island floating body frame (1) (Abstract, Fig. 1).
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use any suitable method, such as one or more floats to support and maintain the immersion of the assembly of gas transfer membranes.
Additional Disclosure Included: Claim 50: The gas transfer membranes are immersed in water in a tank that is part of an activated sludge reactor or another wastewater treatment plant (Li, Abstract, p. 596; Hussain, Abstract, [0002]-[0006]); and Claim 51: The process further comprises moving the gas transfer membranes between two or more positions in the tank in plan view (Wu, Abstract, p. 6 of (A) publication, where components are shown to be movably; 
Response to Arguments
	Applicant’s arguments filed 07-16-2020 have been fully considered.  In view of the Applicant’s remarks, Examiner has attempted to clarify the rejections and has added one or more additional or clarified rationales and references such that one or more arguments may no longer be applicable.  Applicant may view the arguments as  persuasive, except as noted.  Examiner will address below the arguments found to be unpersuasive, irrelevant or inapplicable with respect to said amended claims.
	Regarding Applicant’s argument that Hussain does not discloses or that there is no implication that the air pressure is higher than the liquid pressure at the lowest depth of submergence, this is addressed with an alternate reference in this OA.
	With respect to the amended, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/